Missouri Court of Appeals
                             Southern District



JUNE 10, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b).

1.   SD33551    McGinnis Wood Products, Inc., Appellant
                vs.
                Kevin Griffin and Division of Employment Security, Respondents

2.   SD33601    Mark E. Womack, Jr., Movant-Appellant
                vs.
                State of Missouri, Respondent-Respondent




THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 30.25(b).

1.   SD33575    State of Missouri, Plaintiff-Respondent
                vs.
                Mathew V. Akin, Defendant-Appellant